to his extreme detriment. See id. Therefore, we conclude that the district
                  court did not err in denying appellant's motion. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                                                     Hardesty


                                                                                     J.
                                                       '°17
                                                     Douglas
                                                             1
                                                             79/1



                                                                                     J.




                  cc: Hon. Patrick Flanagan, District Judge
                       Frank J. Matylinsky, Jr.
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




                        2We have reviewed all documents that appellant has submitted in
                  proper person to the clerk of this court in this matter, and we conclude
                  that no relief based upon those submissions is warranted. To the extent
                  that appellant has attempted to present claims or facts in those
                  submissions which were not previously presented in the proceedings
                  below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    en